Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In the amendment filed 01/04/2021, the following has occurred: claims 1, 8, and 14 have been amended.  Now, claims 1-4, 8-15, and 17 remain pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4, 8-15, and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	Claim 1 has been amended to recite “a preview of information for the first patient originating from a plurality of applications in an unlaunched state.”  Claim 14 similarly recites “information 
5.	Paragraph 0038 of the specification recites “Preview component 226 provides a preview of information from more than one application without requiring each application to launch” and “the clinician is provided data from the clinical applications 260 and the EMR 250 without launching a local instance of the originating application.”  Paragraph 0038 of the specification provides support for providing a preview of information from a plurality of applications in a locally unlaunched state while the scope of the limitations encompasses any unlaunched state, both locally and remotely.  Therefore, the originally filed specification fails to provide support for the entire scope of the claimed subject matter.
6.	Claims 2-4, 8-13, 15, and 17 are rejected based on their dependencies on claims 1 and 14.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-4, 8-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov, US Patent Application Publication No. 2009/0177477 in view of Bernston, US Patent Application Publication No. 2011/0307276 and further in view of Ragan, US Patent Application Publication No. 2012/0117468.
9.	As per claim 1, Nenov teaches one or more computer hardware storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or 
10.	Nenov does not explicitly teach context related to each selected patient is passed from the patient list to each application in launching the applications.  Nenov also does not explicitly teach using a preview of information originating form a plurality of applications in an unlaunched state in when receiving the first selection.
11.	Bernston teaches passing context related to a selected patient from a patient list to each application when launching a plurality of applications (see paragraph 0019).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this context feature to the 
12.	Ragan teaches receiving a first selection based on a preview of information originating form a plurality of applications in an unlaunched state (see paragraphs 0028 and 0058; describes a list of icons that may be scrolled over to generate a preview of information related to the file that the icons represents without launching the application used to create the information).  Although, Ragan does not specifically identify patient information as a type of file being accessed, Ragan identifies a variety of file formats for providing previews including text files and database files (see paragraph 0039).  Since Nenov is concerned with launching applications with text data and data from databases, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this preview data technology to selectable items in Nenov with the motivation of more efficiently identifying relevant content without having to launch an application for each item (see paragraph 0062 of Ragan).
13.	As per claim 2, Nenov, Bernston, and Ragan teaches the media of claim 1 as described above.  Nenov further teaches providing an acute physiology score associated with each patient in the patient list without opening an APS application for each of the patients (see Figure 2; shows a MEWS score for each patient.  The broadest reasonable interpretation of acute physiology score encompasses a MEWS score).  Additionally, even if a MEWS score is considered to be a different type of score, the difference between “providing” each score as claimed is only found in the non-functional descriptive material of the provided score.  Therefore, such a difference would not differentiate the claim from the prior art.
14.	As per claim 3, Nenov, Bernston, and Ragan teaches the media of claim 1 as described above.  Nenov further teaches the patient list is centrally managed and does not require maintaining the patient list within each application (see paragraph 0157).

16.	As per claim 8, Nenov, Bernston, and Ragan teaches the media of claim 1 as described above.  Nenov further teaches the first and second selections are associated with an indication of which applications to open (see paragraph 0064).
17.	As per claim 9, Nenov, Bernston, and Ragan teaches the media of claim 8 as described above.  Nenov further teaches the indication is dependent on a clinician interaction with the patient list (see paragraph 0064).
18.	As per claim 10. Nenov, Bernston, and Ragan teaches the media of claim 8 as described above.  Nenov further teaches the interaction is a configurable number of clicks (see paragraph 0070).
19.	As per claim 11, Nenov, Bernston, and Ragan teaches the media of claim 8 as described above.  Nenov further teaches the interaction is a type of gesture (see paragraph 0070).
20.	As per claim 12, Nenov, Bernston, and Ragan teaches the media of claim 8 as described above.  Nenov further teaches the interaction is a voice command (see paragraph 0070).
21.	As per claim 13, Nenov, Bernston, and Ragan teaches the media of claim 1 as described above.  Nenov further teaches the selection is made from a video button associated with the patient (see paragraphs 0070 and 0072; describes a variety of interactions that could be considered “buttons” and that a type of display is a video display).
22.	Claims 14-15 and 17 recite substantially similar system limitations to media claims 1, 3, and 8, and, as such, are rejected for similar reasons as given above.

Response to Arguments


Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
25.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626